Citation Nr: 1104543	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 
1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4).  

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).



For the most part, the conditions claimed are of the type readily 
amenable to lay diagnosis.  That is to say, the Veteran is 
competent to observe that his feet are flat (pes planus), that he 
has varicosities because this, too, is perceptible to even the 
naked eye, and that he has difficulty hearing.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 
21 Vet. App. 303 (2007).  See also 38 C.F.R. § 3.159(a)(2).

Regarding his hearing loss, however, it necessarily has to be of 
a sufficient level or severity to satisfy the requirements of 
38 C.F.R. § 3.385 to be considered an actual disability according 
to VA standards.  So whether he has sufficient hearing loss to 
meet the requirements of this regulation is a medical, not lay, 
determination.

Further concerning this claim, the Veteran alleges that his 
hearing loss is due to noise exposure in service.  His military 
personnel records, especially his DD Form 214, shows his military 
occupational specialty (MOS) was light weapons infantryman, so it 
is reasonable to assume he was exposed to a high degree of noise 
in service as he claims.  See 38 U.S.C.A. § 1154(a), indicating 
VA adjudicators must consider the places, types and circumstances 
of his service.  However, his service treatment records (STRs) 
show essentially normal hearing acuity both when entering the 
military and when later reexamined in anticipation of separating 
from service.  His service, as mentioned, ended a long time ago 
in November 1965.  Nevertheless, an October 1991 treatment record 
indicates "some high-toned hearing loss."  And the Court has 
explained that a Veteran need not satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 while in service, including at 
time of discharge, only presently to have a ratable disability.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  He then only needs 
evidence that his current hearing loss disability is related to 
his military service and not unrelated factors or intercurrent 
causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The Board is therefore requesting an examination and 
opinion to determine the severity of his hearing loss and, if it 
meets the requirements of § 3.385, its etiology in terms of 
whether it is attributable to the noise exposure during his 
military service.



The Veteran attributes his severe bilateral pes planus to 
marching in service.  The report of his October 1963 military 
entrance examination indicates he had bilateral pes planus even 
when entering service.  If, as here, a pre-existing disability is 
noted upon entry into service, the Veteran cannot bring a claim 
for service connection for that disability, but he may bring a 
claim for 
service-connected aggravation of that disability.  In that case, 
§ 1153 applies and the burden falls on him, not VA, to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere 
temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service", unless 
the underlying condition, itself, as contrasted with mere 
symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. 
App. 529 (1996), the Court held that the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at entry 
into service.

The Veteran's STRs show but one instance of treatment for a left 
foot blister in October 1964.  The report of his separation 
examination shows a normal foot examination.  His service ended 
in November 1965.



November 1982 and June 1993 post-service treatment records 
indicate the Veteran had very severe pes planus.  So the Board is 
requesting an examination and medical opinion to additionally 
determine whether this pre-existing condition was aggravated by 
his military service, meaning made chronically or permanently 
worse.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009) and Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).

Lastly, the Veteran alleges that his varicose veins are also the 
result of marching in service.  But, again, the reports of his 
military entrance and separation examinations are unremarkable 
for any circulatory-type disorder such as this.  His STRs show an 
appendectomy with a resulting infection.

It is not until April 1991 that a post-service treatment record 
indicates varicose vein disease affecting both legs.  Therefore, 
a medical opinion is necessary to determine whether the Veteran's 
varicose vein disease is the result of marching in service or is 
related to the appendectomy and resulting infection or, instead, 
other reasons unrelated to his military service.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule an audiological evaluation to 
first confirm the Veteran has sufficient 
hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability according to 
VA standards.  If confirmed that he does, 
then determine the etiology of this hearing 
loss.  

This examiner especially needs to indicate 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's bilateral 
hearing loss (1) initially manifested during 
his military service from November 1963 to 
November 1965; (2) if sensorineural, 
alternatively manifested within the one-year 
presumptive period following service, i.e., 
prior to November 1966; or (3) is otherwise 
related or attributable to his service, 
including to any acoustical injury he may 
have sustained as a light weapons 
infantryman.

To assist in making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.  

The term "as likely as not" (at least 50 
percent probable) does not mean merely within 
the realm of medical possibility, rather that 
the weight of medical evidence both for and 
against a conclusion such as causation is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
this pending claim.

2.  Also schedule an appropriate medical 
examination to determine the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's pre-existing bilateral pes planus 
was made chronically or permanently worse, 
i.e., aggravated, by his military service - 
including especially from marching and that 
type of activity.

3.  As well, schedule an appropriate medical 
examination to determine the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's varicose veins (1) initially 
manifested during his military service from 
November 1963 to November 1965, including as 
a result of the appendectomy and 
complications in service or from marching in 
service; or (2) is otherwise related or 
attributable to his service, including any 
injury he may have sustained.

4.  Then readjudicate these claims for 
service connection for bilateral hearing 
loss, bilateral pes planus, and 
varicose veins in light of the additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an opportunity 
to submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


